Name: Council Regulation (EC) No 1808/95 of 24 July 1995 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  industrial structures and policy;  fisheries;  agricultural activity
 Date Published: nan

 27. 7 . 95 EN Official Journal of the European Communities No L 176/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 1808/95 of 24 July 1995 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas THE COUNCIL OF THE EUROPEAN UNION, authorities of a certificate of authenticity issued by the competent authorities of the country of origin certifying that the products comply with the specifications laid down; Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by its Decision of 9 March 1993 the Commission approved the agreements negotiated between the Community and the United States of America on the permanent importation, free of custom duties and agricultural levies , of certain mixtures of malt sprouts and barley screenings , within the limit of Community tariff quotas; Whereas the Community has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open each year, subject to certain conditions , Community tariff quotas at reduced or zero duty for a certain number of agricultural , industrial and fisheries products ; Whereas , in the context of the Uruguay Round, it has been agreed to maintain the possibility for exports to the Community market of chemically pure fructose originating in countries not bound by a preference agreement with the Community; Whereas the Community has concluded with Canada an Agreement on newsprint (Order No 09.0015 ) in the form of an exchange of letters providing for the opening of a tariff quota of 650 000 tonnes , 600 000 tonnes of which is reserved, in accordance with Article XIII of the GATT, until 30 November of each year for products from Canada alone ; whereas that Agreement also provides for a mandatory 5 % increase in the share of the quota reserved for imports from Canada in the event of that share being exhausted before the end of a given year; Whereas the Community has , in the context of its external relations, undertaken to open each year, from 1 July to 31 December and 1 September to 31 August of the following year respectively, a Community tariff quota for 5 000 tonnes of frozen hake fillets presented in the form of industrial blocks with bones ('standard') at a duty of 10 % , and, after various adjustments , another, at zero duty, for ECU 1 870 000 of value added for various forms of processing work carried out on textiles under the outward processing arrangements; Whereas , under the Agreement with the United States on the Mediterranean preferences , citrus and pasta , the community has undertaken to suspend provisionally, within the limits of Community tariff quotas of appropriate volumes and varying duration , part of the customs duties applicable to certain fruits and fruit juices ; Whereas the Community has declared its readiness to open each year, for certain handmade products, a zero-duty Community tariff quota for an overall annual amount of ECU 10 540 000, with a maximum value of ECU 1 200 000 for each group of products covered; Whereas eligibility for these tariff quotas is , however, subject to presentation to the Community customs No L 176/2 EN Official Journal of the European Communities 27. 7 . 95 after consulting the Customs Code Committee, to make the relevant amendments to the provisions of this Regulation , including the Annexes thereto; whereas eligibility for these Community tariff quotas is nevertheless subject to presentation to the Community customs authorities of a certificate issued by the recognized authorities of the country of manufacture certifying that the goods in question are handmade; Whereas quota volumes may not be carried over from one year to the next; Whereas , however , the opening by means of a Regulation of tariff quotas for the agricultural products referred to in Annexes I and II to this Regulation must be restricted to 1995 in order to take into account the powers delegated to the Commission under Council Regulation (EC ) No 3290/94 ( M ; Whereas the Community has declared itself ready to open zero-rated annual Community tariff quotas for certain fabrics of silk, silk waste or cotton, woven on handlooms, up to an annual value (customs value ) of ECU 2 316 000 for silk fabrics and ECU 2 069 000 for cotton fabrics; whereas eligibility for these Community tariff quotas is nevertheless subject to the presentation of a certificate of manufacture recognized by the relevant Community authorities , the presence of a stamp approved by those authorities at the beginning and end of each piece , and direct transport from the country of manufacture to the Community; Whereas the tariff quotas laid down in these agreements are for an unspecified period ; whereas, moreover, they lay down the conditions for access to tariff benefits under the tariff quotas in question; whereas certain quotas entail specific conditions , which should be laid down in the Annexes to this Regulation; whereas, therefore, in the interests of rationalizing the implementation of these measures, the provisions governing the tariff quotas for the products in question, which are set out in the different Regulations in force at present, should be gathered together in a single Regulation applicable to certain products , for an unspecified duration; Whereas it is for the Community, in the performance of its international obligations , to open Community quotas for the products listed in Annexes I to IV to this Regulation; whereas all Community importers should be guaranteed equal and continuous access to the said quotas , and the rates of duty laid down for the quotas should be applied without interruption to all imports of the products concerned into all Member States until the quotas are exhausted ; whereas there is , however, no reason why the efficiency of the common administration of these quotas should not be ensured by authorizing the Member States to draw from the quota volumes the requisite quantities corresponding to actual imports; whereas this method does , however , require close cooperation between the Member States and the Commission, which must, in particular , be able to monitor the rate at which quotas are used up and inform the Member States accordingly; Whereas the Council has adopted Regulation (EC ) No 3280/94 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products (2 ); whereas this Regulation completes and replaces the said Regulation , HAS ADOPTED THIS REGULATION : Article 1 1 . The products listed in Annexes I, II, III, IV and V shall be eligible for reduced rates of duty under Community tariff quotas during the periods and according to the provisions set out in the said Regulation and Annexes . Whereas Council or Commission Decisions amending the combined nomenclature and Taric codes or adjusting the volume and rate of quotas result in no substantive changes; whereas, in the interests of simplification, provision should be made to empower the Commission, after consulting the Customs Code Committee, to make amendments and technical adjustments to the Annexes to this Regulation; 2 . For the calculation in national currencies of amounts expressed in ecus , Article 18 of Regulation (EEC ) No 2913/92 of 12 October 1992 establishing the Community Customs Code ( 3 ) shall apply .Whereas this Regulation must be applicable in the case ofamendment of existing agreements within the framework of the GATT in so far as the amendments adopted specify the products eligible for tariff quotas, the volume, rate of duty and duration of quotas , and , where relevant, the respective terms of access ; whereas provision should therefore be made to empower the Commission, (') OJ No L 349 , 31 . 12 . 1994 , p . 105 . ( 2 ) Oj No L 347, 31 . 12 . 1994 , p. 1 . ( 3 ) OJ No L 302 , 19 . 10 . 1992 , p. 1 . 27 . 7. 95 MENI Official Journal of the European Communities No L 176/3 Article 2 1 . Without prejudice to the Community's international obligations, the Member States may charge against the tariff quotas referred to in Annex I under Order Nos 09.0015 and 09.0017 other types of paper conforming, save as regards the criterion relating to watermarks, to the definition of newsprint given in Additional Note 1 to Chapter 48 of Part Two of the combined nomenclature and falling within CN code 4801 00 90 . Article 4 1 . Customs duties on the products referred to in Annex IV, Part A, shall be suspended within the limits of a tariff quota bearing Order No 09.0105, a customs value determined according to the provisions of the custom code and representing a volume equivalent to ECU 10 540 000, with a maximum of ECU 1 200 000 for each six-digit CN code . 2 . Access to this quota shall , however, be restricted to products accompanied by a certificate recognized by the relevant authorities in the Community conforming to one of the models in Annex IVc, issued by a recognized authority of the country of manufacture listed in Annex IVd and certifying by the relevant Community authorities that the goods in question have been handmade. 2 . From 30 November each year, any part of the quota volumes for newsprint referred to in Annex I not used on 29 November and unlikely to be used by 31 December may be used to cover imports of the products in question from Canada or another third country. Where the bound quota of 600 000 tonnes from Canada has been exhausted and no autonomous quota of more than 30 000 tonnes has been opened for the remainder of the calendar year, an additional amount equivalent to 5 % of the bound quota shall be opened by 1 December at the latest, in accordance with the procedure laid down in Article 10 . Article 5 1 . The customs duties for the products referred to in Annex IV, Part B shall be suspended within the limits of the tariff quotas laid down in Part B. 3 . The variable component until 30 June 1995 and the specific duty as from 1 July 1995 laid down for chemically pure fructose, originating in a third country not bound by a trade preference agreement with the Community shall be suspended within the limits of a tariff quota bearing Order No 09.0091 . 2 . For the purposes of applying this Regulation to products listed in Annex IV, Part B : (a ) 'handlooms' shall mean looms for the manufacture of cloth which are moved exclusively by hand or foot; ( b ) 'customs value ' shall mean the value as defined in the relevant Community legislation . Article 3 For the purposes of applying the tariff quota referred to in Annex III under Order No 09.2501 : ( a ) 'Processing work' shall mean :  for points ( a ) and (c ) of the third column of Annex III : bleaching, dyeing, printing, flocking, impregnating, dressing and other work which changes the appearance or quality of the goods , without however changing their nature,  for point ( b ) of the third column of Annex III : twisting or throwing, cabling and texturing, whether or not combined with reeling, dyeing or other work which changes the appearance, quality or finish of the goods, without, however, changing their nature . ( b ) 'Value added' shall mean the difference between the customs value, as defined in Community legislation on the subject, at the time of reimportation and the customs value which would be established if the products were reimported in the state in which they were exported . 3 . Access to these quotas shall , however, be reserved for fabrics, pile and chenille : (a ) which are accompanied by a certificate of manufacture recognized by the relevant Community authorities and conforming to one of the models in Annex IVe, stamped by one of the recognized authorities of the country of manufacture listed in Annex IVf; ( b ) which bear, at the beginning and end of each piece, a stamp approved by the said authorities or, by way of derogation, a seal approved by the authorities of the country of manufacture and affixed to each piece; (c) which are transported direct to the Community from the country of manufacture . 4 . The following shall be considered to have been transported direct : (a ) goods which have been transported without entering the territory of a country not a Member State of the Community; calls at ports in countries not members No L 176/4 [ EN Official Journal of the European Communities 27 . 7 . 95 of the Community shall not be held to breach direct transport, provided the goods are not transhipped in the course of such a call ; ( b ) goods which have been transported via , or transhipped in, the territory of one or more non-member countries, provided such transit or transhipment is covered by a single transport document drawn up in the country of manufacture . Article 9 1 . The provisions necessary for the application of this Regulation, namely: ( a ) amendments and technical adjustments necessitated by changes in the combined nomenclature and Taric codes; ( b ) adjustments made necessary by:  the conclusion by the Council of agreements or exchanges of letters within the framework of the GATT, or  compliance with the Community's contractual obligations to certain countries within the framework of the GATT, shall be adopted according to the procedure provided for in Article 10 ( 2 ). 2 . The provisions adopted under paragraph 1 shall not empower the Commission to :  transfer preferential quantities from one quota period to another, Article 6 1 . The tariff quotas referred to in Article 1 shall be administered by the Commission , which may take all appropriate measures to ensure their effective administration. 2 . Where an importer enters a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the tariff quota , and the entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission , draw an amount corresponding to its needs from the volume of that quota . Requests for drawings , showing the date on which such entries were accepted , shall be sent to the Commission without delay . In so far as the available balance permits, drawings shall be granted by the Commission on the basis of the date of acceptance of entries for release for free circulation by the customs authorities of the Member State concerned . 3 . If a Member State does not use the quantities drawn, it shall return them to the relevant quota volume as soon as possible . 4 . If the quantities requested exceed the available balance of the quota volume, the balance shall be allocated among applicants in proportion to their requests . The Commission shall keep the Member States informed of the quantities drawn.  change timetables provided for in the agreements or exchanges of letters,  open and administer quotas under new agreements ,  adopt legislation which affects the administration of quotas subject to import certificates . Article 10 1 . The Commission shall be assisted by the Customs Code Committee set up under Article 247 of Regulation (EEC ) No 2913/92 . 2 . The Commission representative shall submit to the Committee a draft of the measures to be taken . The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter . The opinion shall be delivered by the majority laid down in Article 148 ( 2 ) of the Treaty in the case of Decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article . The chairman shall not vote . The Commission shall adopt measures which shall apply immediately . However, if these measures are not in accordance with the opinion of the Committee , they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer application of the measures which it has decided for a Article 7 The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 8 Each Member State shall guarantee importers of the products in question equal and continuous access to the quotas in so far as the balance of the quota volumes permits . 27 . 7 . 95 EN Official Journal of the European Communities No L 176/5 period of three months from the date of this communication . The Council , acting by a qualified majority, may take a different decision within the time limit referred to in the preceding subparagraph . Article 11 Regulation (EC ) No 3280/94 is hereby repealed and replaced by this Regulation . Article 12 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1995 . 3 . The Committee may examine any question concerning the application of this Regulation which is raised by its chairman, either on his own initiative or at the request of a Member State . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1995 . For the Council The President P. SOLBES MIRA No L 176/6 EN Official Journal of the European Communities 27. 7 . 95 ANNEX LIST OF COMMUNITY TARIFF QUOTAS BOUND IN GATT FOR CERTAIN AGRICULTURAL, INDUSTRIAL AND FISHERIES PRODUCTS Order number CN code - Taric subdivision Description of goods ( a ) Quota period Quota volume Rate of duty ( in % ) 09.0006 0302 40 90 Herring, subject to compliance with the from 16 June 34 000 tonnes 0 &gt; 0303 50 90 reference prices to 14 February 0304 10 93 0304 10 98 0304 90 25 09.0007 0305 51 10 Cod of the species Gadus morbua or from 1 January 25 000 tonnes 0 0305 51 90 Gadus ogac and fish of the species to 31 December 0305 59 11 Boreogadus saida, dried, salted or in brine, 0305 59 19 whole, headless or in pieces 0305 62 00 0305 69 10 09.0009 0302 69 65 Silver hake (Merluccius bilinearis), fresh, from 1 January 2 000 tonnes 8 0303 78 10 chilled or frozen to 31 December 0304 90 47 09.0011 0304 20 29 Frozen cod fillets (Gadus morhua) from 1 January 10 000 tonnes 8 to 31 December 09.0013 4412 19 00 Plywood of coniferous species, without the from 1 January 600 000 m3 0 4412 99 90 addition of other substances: to 31 December  of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process  sanded, and of a thickness greater than 18,5 mm 09.0015 4801 00 10 Newsprint (*): from 1 January 600 000 tonnes 0 09.0017  from Canada to 31 December 50 000 tonnes 0  from other third countries 09.0019 7202 21 10 Ferro-silicon from 1 January 12 600 tonnes 0 7202 21 90 to 31 December 7202 29 00 09.0021 7202 30 00 Ferro-silicon-manganese from 1 January 18 550 tonnes 0 to 31 December 09.0023 7202 49 10*10 Ferro-chromium containing not more than from 1 January 2 950 tonnes 0 7202 49 50 * 10 0,10% by weight of carbon and more to 31 December than 30 % but not more than 90 % of chromium (super-refined ferrochromium ) 09.0035 0712 20 00 Dried onions, whole cut , sliced broken or from 1 January to 30 6 000 tonnes 10 in powder, but not further prepared June 1995 09.0039 ex 0805 30 20 Lemons (Citrus limon, Citrus limonum ) from 15 January 10 000 tonnes 6 0805 30 30*11 to 14 June 1995 6 * 19 0805 30 30*21 6 + 1,2 *29 Ecu/100 kg/ net 0805 30 30*31 6 + 2,4 * 39 Ecu/100 kg/ net 27 . 7. 95 | EN 1 Official Journal of the European Communities No L 176/7 Order number CN code  Taric subdivision Description of goods (a ) Quota period Quota volume Rate of duty ( in % ) 09.0039 0805 30 30*41 6 + 3,7 (cont 'd) * 49 Ecu/100 kg/ net 0805 30 30*51 6 + 4,9 *59 Ecu/100 kg/ net 0805 30 30*61 6 + 30,9 * 69 Ecu/100 kg/ net 09.0041 0802 11 90 Almonds, whether or not shelled, other from 1 January to 31 45 000 tonnes 2 0802 12 90 than bitter almonds December 1995 09.0091 1702 50 00 Chemically pure fructose from 1 January 2 252 tonnes 20 (2 ) to 30 June 1995 from 1 July 4 504 tonnes to 30 June 09.2903 2309 90 31*10 Preparation consisting of a mixture of malt from 1 January to 100 000 tonnes 0 sprouts and of barley screenings before the 31 December 1995 malting process (possibly including other seeds ) with barley cleanings after the malting process , and containing by weight 15,5 % or more protein 2309 90 41*40 Preparation consisting of a mixture of malt sprouts and of barley screenings before the malting process ( possibly including other seeds ) with barley cleanings after the malting process , and containing by weight 15,5 % or more protein and not more than 23 % of starch 09.2905 2309 90 31*10 Preparation consisting of a mixture of malt from 1 January to 31 20 000 tonnes 0 2309 90 31*15 sprouts and of barley screenings before the December 1995 malting process ( possibly including other seeds ) with barley cleanings after the malting process , and containing by weight 12,5 % or more protein 2309 90 41 *40 Preparation consisting of a mixture of malt 2309 90 41*50 sprouts and of barley screenings before the malting process ( possibly including other seeds ) with barley cleanings after the malting process , and containing by weight 12,5 % or more protein and not more than 28 % of starch ( a ) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 345, 31 . 12 . 1994 ). For products having a Taric code the combined nomenclature description is supplemented by the product description appearing in column 3 . (') Entry under this subheading is subject to conditions determined by the relevant Community provisions . ( 2 ) Suspension of the variable component (MOB) until 30 June 1995 and of the specific duty as from 1 July 1995 . The duty to be taken into account is the duty in force appearing in Council Regulation ( EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( OJ No L 256 , 7 . 9 . 1987, p. 1 ). Regulation as last amended by Regulation (EC) No 8821 /94 (OJ No L 103 , 22 . 4 . 1994, p. 5 ). No L 176/8 | EN Official Journal of the European Communities 27. 7 . 95 ANNEX LIST OF COMMUNITY TARIFF QUOTAS FOR CERTAIN FRUITS AND FRUIT JUICES Order number CN code  Taric subdivision Description of goods ( a ) Quota period Quota volume Rate of duty( in % ) 09.0025 0805 10 11*10 Sweet oranges of high quality From 1 February 20 000 tonnes 10 0805 10 15*10 to 30 April 1 995 0805 10 19*10 0805 10 01*21 0805 10 05*21 0805 10 09*21 09.0027 0805 20 19*81 Citrus hybrids known as 'minneolas ' From 1 February 15 000 tonnes 2 * 87 to 30 April 1995 0805 20 29*11 * 17 09.0033 2009 11 99*10 Frozen concentrated orange juice having a From 1 January 1 500 tonnes 13 degree of concentration of up to 50 to 31 December degrees Brix, in containers of two litres or 1995 less, not containing blood orange concentrate ( a ) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 345 , 31 . 12 . 1994 ). For products having a Taric code the combined nomenclature description is supplemented by the product description appearing in column 3 . 1 . For the purposes of the present Annex: ( a ) 'Sweet oranges of high quality' means oranges of similar varietal characteristics which are mature, firm , well-formed, at least fairly well coloured, of fairly smooth texture and are free from decay, broken skins which are not healed, hard or dry skins, exanthema, growth cracks, bruises (except those incident to normal handling and packing ), and are free from damage caused by dryness or mushy condition, split , rough, wide or protruding navels , creasing, scars , oil spots, scale, sunburn , dirt or other foreign material , disease, insects or damage caused by mechanical or other means, provided that not more than 15 % of the fruit in any lot fails to meet these specifications and, included in this amount, not more than 5 % shall be allowed for defects causing serious damage and, included in this latter amount, not more than 0,5 % may be affected by decay; (b ) 'citrus fruit hybrids known as "minneolas" ' means hybrids of the citrus fruit variety 'minneola' ( Citrus paradisi Macf. C.V. Duncan and Citrus reticulata blanca C.V. Dancy); ( c ) ' frozen concentrated orange juice having a degree of concentration of up to 50 degrees Brix ' means orange juice that has a density of 1,229 g/cm3 or less at 20 °C . 2 . Access to the tariff quotas referred in the present Annex shall be subject to:  presentation, in support of the entry for release for free circulation, of a certificate of authenticity conforming to one of the models in Annex lib, issued by the competent authorities of the country of origin listed in Annex Ha certifying that the products shown on it possess the specific characteristics referred to in paragraph 1 , or  in the case of concentrated orange juice, presentation to the Commission before importation of a general attestation in which the competent authority of the country of origin certifies that concentrated orange juice produced in that country does not contain the juice of blood oranges . The Commission shall inform the Member States to enable them to notify the customs departments concerned . 27 . 7 . 95 EN Official Journal of the European Communities No L 176/9 ANEXO IIa - BILAG IIa - ANHANG IIa - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIa - ANNEX IIa - ANNEXE IIa - ALLEGATO IIa - BIJLAGE IIa - ANEXO IIa - LIITE IIa - BILAGA IIa MODELOS DE CERTIFICADO MODELLER TIL CERTIFIKAT MUSTER DER BESCHEINIGUNGEN Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã Ã ¥ MODEL CERTIFICATES MODELES DE CERTIFICAT MODELLI DI CERTIFICATO MODELLEN VAN CERTIFICAAT MODELOS DE CERTIFICADO TODISTUSMALLEJA FÃ RLAGOR TILL INTYG class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 27 . 7 . 95 EN Official Journal of the European Communities No L 176/17 ANEXO IIb - BILAG lib - ANHANG IIb - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃÃ ² - ANNEX IIb - ANNEXE IIb - ALLEGATO IIb - BIJLAGE IIb - ANEXO IIb - LIITE IIb - BILAGA IIb PaÃ ­s de origen Oprindelsesland Ursprungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Country of origin Pays d'origine Paesi di origine Land van oorsprong PaÃ ­s de origem AlkuperÃ ¤maa Ursprungsland Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Toimivaltainen viranomainen BehÃ ¶rig myndighet Para los 3 contingentes  For de 3 kontingenter  FÃ ¼r die 3 Kontingente  Ã Ã ¹Ã ± Ã Ã ¹Ã  3 ÃÃ ¿Ã Ã ¿Ã Ã Ã Ã Ã µÃ ¹Ã   For the 3 quotas  Pour les 3 contingents  Per i 3 contingenti  Voor de 3 contingenten  Para os 3 contingentes  Kolmelle kiintiÃ ¶lle  FÃ ¶r de 3 kvoterna Estados Unidos De Forenede Stater USA HÃ A USA Ã tats-Unis d'AmÃ ©rique United States Department of Agriculture Stati Uniti Verenigde Staten Estados Unidos da AmÃ ©rica Yhdysvallat FÃ ¶renta staterna Cuba Cuba Kuba Ã Ã ¿Ã Ã ²Ã ± Cuba Cuba MinistÃ ¨re de l'agriculture Cuba Cuba Cuba Kuuba Kuba Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina DireciÃ ³n Nacional de ProducciÃ ³n y ComercializaciÃ ³n de la SecretarÃ ­a rgentine ^ Agricultura, GanaderÃ ­a y Pesca Argentina ArgentiniÃ « Argentina Argentiina Argentina Colombia Colombia Kolumbien Ã Ã ¿Ã »Ã ¿Ã ¼Ã ²Ã ¯Ã ± Colombia Colombia CorporaciÃ ³n Colombia Internacional Colombie Colombia Colombia Kolumbia Colombia No L 176/18 PEN Official Journal of the European Communities 27. 7. 95 PaÃ ­s de origen Autoridad competente Oprindelsesland Kompetent myndighed Ursprungsland ZustÃ ¤ndige BehÃ ¶rde Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Country of origin Competent authority Pays d'origine Autorite compÃ ©tente Paesi di origine AutoritÃ competente Land van oorsprong Bevoegde autoriteit PaÃ ­s de origem Autoridade competente AlkuperÃ ¤maa Toimivaltainen viranomainen Ursprungsland BehÃ ¶rig myndighet 2 . Unicamente para los hÃ ­bridos de agrios conocidos por el nombre de «Minneolas »  udelukkende til krydsninger af citrusfrugter, benÃ ¦vnt »Minneolas «  Nur fÃ ¼r Kreuzungen von ZitrusfrÃ ¼chten, bekannt unter dem Namen Minneolas "  Ã ¼Ã Ã ½Ã ± Ã ³Ã ¹Ã ± Ã Ã ± Ã Ã ²Ã Ã ¯Ã ´Ã ¹Ã ± Ã µÃ ÃÃ µÃ Ã ¹Ã ´Ã ¿Ã µÃ ¹Ã ´Ã Ã ½ Ã ³Ã ½Ã Ã Ã Ã ¬ Ã ¼Ã µ Ã Ã ·Ã ½ Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± «Minneolas »  Only for citrus fruit known as 'Minneolas '  Uniquement pour les hybrides d'agrumes connus sous le nom de «Minneolas »  Solo per ibridi d'agrumi conosciuti sotto il nome di «Minneolas »  Uitsluitend voor kruisingen van citrusvruchten die bekend staan als minneola's "  Somente para os citrinos hÃ ­bridos conhecidos pelo nome de «Minneolas »  Ainoastaan Minneolas-sitrushedelmille  Endast fÃ ¶r citrusfrukter benÃ ¤mnda "Minneolas " Israel Israel Israel ÃÃ Ã Ã ±Ã ®Ã » Israel IsraÃ «l Israele IsraÃ «l Israel Israel Israel Ministry of Agriculture, Department of Plant Protection and Inspec ­ tion Chypre Cypern Zypern Ã Ã ÃÃ Ã ¿Ã  Cyprus Chypre Cipro Cyprus Chipre Kypros Cypern Ministry of Commerce and Industry Produce Inspection Service 27. 7 . 95 fENl Official Journal of the European Communities No L 176/19 ANNEX III LIST OF COMMUNITY TARIFF QUOTAS FOR FROZEN SILVER HAKE (*) Order number CN code  Taric subdivision Description of goods (a ) Quota period Quota volume Rate of duty ( in % ) 09.0037 ex 0304 20 57*32 Frozen fillets of hake (Merluccius spp .) from 1 July 5 000 tonnes  10 *34 presented in the form of industrial blocks to the 31 December * 36 with bones (' standard') * 38 (*) Imports of frozen fillets of hake shall benefit from the relevant quota fixed in paragraph 1 only if the free-at-frontier price determined by the Member States in accordance with Article 22 of Regulation (EEC) No 3759/92 (OJ No L 388 , 31 . 12 . 1992, p. 1 ), as last amended by Regulation (EC ) No 3318/94 (OJ No L 350, 31 . 12 . 1994, p. 1 ) is no less than any reference price fixed by the Community for these products or categories of products. LIST OF COMMUNITY TARIFF QUOTAS FOR THE COMMUNITY OUTWARD PROCESSING OF CERTAIN TEXTILE PRODUCTS Order number CN code  Taric Subdivision Description of goods (a ) Quota period Quota volume Rate of duty ( in % ) 09.2501 Goods resulting from processing work as from 1 September ECU 0 provided for in the arrangement with to 31 August of 1 870 000 Switzerland on processing traffic in textiles the following year of VAT as follows : ( a ) processing work on woven fabrics falling within Chapters 50 to 55 and CN code 5809 00 00 ( b ) twisting or throwing, cabling and texturizing (whether or not combined with other processing work ) of yarns falling within Chapters 50 to 55 and CN code 5605 00 00 ( c ) processing work on products falling within the following CN codes: 5606 00 Gimped yarn, and strip and the like of code 5404 or 5405 , gimped ( other than those of code 5605 and gimped horsehair yarn ): chenille yarn ( including flock chenille yarn ); loop wale-yarn :  Other : 5606 00 91   Gimped yarn 5606 00 99 - - Other 5801 Woven pile fabrics and chenille fabrics , other than fabrics of code 5806 : No L 176/20 | EN Official Journal of the European Communities 27. 7 . 95 Order number CN code  Taric subdivision Description of goods (a ) Quota period Quota volume Rate of duty ( in % ) 09.2501 5801 10 00  Of wool or fine animal hair (cont d) _ of Cotton : 5801 22 00   Cut corduroy 5801 23 00   Other weft pile fabrics 5801 24 00   Warp pile fabrics , epingle ( uncut ) 5801 25 00   Warp pile fabrics , cut 5801 26 00   Chenille fabrics  Of man-made fibres : 5801 32 00   Cut corduroy 5801 33 00   Other weft pile fabrics 5801 34 00   Warp pile fabrics , epingle ( uncut ) 5801 35 00   Warp pile fabrics , cut 5801 36 00   Chenille fabrics 5801 90  Of other textile materials : 5801 90 10 Of flax 5801 90 90 Other 5802 Terry towelling and similar woven terry fabrics , other than narrow fabrics of code 5806 ; tufted textile fabrics , other than products of code 5703 5804 Tulles and other net fabrics, not including woven , knotted or crocheted fabrics ; lace in the piace, in strips or in motifs 5806 Narrow woven fabrics , other than goods of code 5807; narrow fabrics consisting of warp without weft assembled by means of an adhesive ( bolducs ) 5808 Braids in the piece; ornamental trimmings in the piece, without embroidery other than knotted or crocheted; tassels , pompoms and similar articles 6001 Pile fabrics , including 'long pile ' fabrics and terry fabrics, knitted or crocheted 6002 Other knotted or crocheted fabrics ( a ) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 345 , 31 . 12 . 1994 ). For products having a Taric code the combined nomenclature description is supplemented by the product description appearing in column 3 . 27 . 7. 95 EN Official Journal of the European Communities No L 176/21 ANNEX IV PART A LIST OF COMMUNITY TARIFF QUOTAS FOR CERTAIN HAND-MADE PRODUCTS Order number CN code  Taric subdivision (*) Description of goods (a ) Quota period 09.0105 ex 4202 Trunks, suitcases, vanity-cases , executive-cases, briefcases , school satchels , 1 January to spectacle cases , binocular cases , camera cases, musical instrument cases , gun 31 December cases, holsters and similar containers, travelling-bags, toilet bags, rucksacks, hand-bags, shopping-bags, wallets , purses, map-cases, jewellery boxes, powder-boxes , cutlery cases and similar containers of leather or of composition leather, of sheeting of plastics, of textile materials , of vulcanized fibre or of paperboard, or wholly or mainly covered with such materials : 4202 11 10 Executive-cases , briefcases , school satchels , and similar containers 4202 11 90 Other 4202 12 91 Executive-cases , briefcases , school satchels and similar containers 4202 12 99 Other 4202 19 90 Other 4202 21 00 With outer surface of leather, of composition leather or of patent leather 4202 22 90 Of textile materials 4202 31 00 With outer surface of leather , of composition leather or of patent leather 4202 32 90 Of textile materials 4202 39 00 Other 4202 91 10 Travelling-bags, toilet bags , rucksacks and sports bags 4202 91 80 Other 4202 92 91 Travelling-bags, toilet bags , rucksacks and sports bags 4202 92 98 Other ex 4202 99 00 Musical instrument cases ex 4203 Articles of apparel and clothing accessories , of leather or of composition leather : 4203 30 00 Belts and bandoliers 4203 40 00 Other clothing accessories 4419 00 90 Tableware and kitchenware, of wood ex 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles of wood; statuettes and other ornaments, of wood; wooden articles of furniture not falling within Chapter 94: 4420 10 11 Statuettes and other ornaments, of wood 4420 10 19 4420 90 91 Other 4420 90 99 ( ) See Taric codes ( pp . 10 and 11 ). No L 176/22 PEN Official Journal of the European Communities 27 . 7 . 95 Order number CN code  Taric subdivision (*) Description of goods ( a ) Quota period 09.0105 ex 4818 Toilet paper, handkerchiefs, cleansing tissues, towels , tablecloths, serviettes, 1 January to napkins for babies , tampons, bed sheets and similar household, sanitary or 31 December hospital articles , articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres : 4818 20 10 Handkerchiefs and cleansing or facial tissues 4818 20 91 In rolls 4818 20 99 Other 4818 30 00 Tablecloths and serviettes 4818 50 00 Articles of apparel and clothing accessories 4818 90 10 Articles of a kind used for surgical , medical or hygienic purposes , not put up for retail sale 4818 90 90 Other ex 4819 Cartons, boxes, cases, bags and other packing containers , of paper, paperboard, cellulose wadding of webs of cellulose fibres ; box files , letter trays, and similar articles, of paper or paperboard of a kind used in offices, shops or the like : 4819 30 00 Sacks and bags , having a base of a width of 40 cm or more ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres , cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs or cellulose fibres : 4823 60 10 Trays, dishes and plates 4823 60 90 Other 4823 70 90 Other 4823 90 90 Other ex 5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 : ex 5208 51 00 to  Hand-dyed or hand-printed by the 'batik ' method ex 5208 59 00 ex 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2: ex 5209 51 00 to  Hand-dyed or hand-printed by the 'batik' method ex 5209 59 00 ex 5212 Other woven fabrics of cotton : ex 5212 15 10  Hand-dyed or hand-printed by the 'batik ' method ex 5212 15 90 ex 5212 25 10 ex 5212 25 90 ex 5701 Carpets and other textile floor coverings, knotted , whether or not made up : 5701 10 10 Containing a total of more than 10 % by weight of silk or of waste silk other than noil 27. 7. 95 1 EN I Official Journal of the European Communities No L 176/23 Order number CN code  Taric subdivision (*) Description of goods (a ) Quota period 09.0105 5701 90 10 Of silk, of waste silk other than noil , of synthetic fibres, of yarn falling 1 January to within heading No 5605 or of textile materials containing metal threads 31 December 5701 90 90 Of other textile materials ex 5704 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up : 5704 90 00 Other ex 5705 00 Other carpets and other textile floor coverings, whether or not made up : 5705 00 10 Of wool or fine animal hair 5705 00 39 Other 5705 00 90 Of other textile materials 5810 Embroidery in the piece , in strips or in motifs : 5810 10 10 to 5810 99 90 ex 6101 Men 's or boys' overcoats , car-coats , capes, cloaks, anoraks ( including ski-jackets ), windcheaters , wind-jackets and similar articles, knitted or crocheted other than those of heading No 6103 : ex 6101 10 10 Overcoats , car-coats, capes, cloaks and similar articles :  Ponchos of fine animal hair ex 6102 Women 's or girls ' overcoats, car-coats , capes, cloaks , anoraks ( including ski-jackets ), windcheaters , wind-jackets and similar articles, knitted or crocheted, other than those of heading No 6104 : ex 6102 10 10 Overcoats , car-coats, capes, cloaks and similar articles :  Ponchos of fine animal hair ex 6110 Jerseys, pullovers, cardigans, waistcoats , and similar articles, knitted or crocheted : Of fine animal hair : ex611010 35  Jerseys, pullovers (with or without sleeves ) ex 6110 10 38 Of fine animal hair : ex611010 95  Jerseys , pullovers (with or without sleeves ) ex 61 10 1098 ex 6201 Men 's or boys' overcoats , car-coats , capes, cloaks, anoraks ( including ski-jackets ), windcheaters , wind-jackets and similar articles, other than those of heading No 6203 : ex 6201 11 00 Of wool or fine animal hair :  Ponchos ex 6201 92 00 Of cotton :  (') ex 6201 99 00 Of other textile materials : - o (') Garments hand-dyed or hand-printed by the ' batik ' method. No L 176/24 | EN 1 Official Journal of the European Communities 27. 7 . 95 Order number CN code  Taric subdivision (*) Description of goods (a ) Quota period 09.0105 ex 6202 Women 's or girls ' overcoats, car-coats, capes, cloaks, anoraks ( including 1 January to ski-jackets ), wind-cheaters, wind-jackets, and similar articles other than 31 December those of heading No 6204 : ex 6202 11 00 Of wool or fine animal hair :  Ponchos and capes of wool  Ponchos of fine animal hair ex 6202 92 00 Of cotton : - C ) ex 6202 99 00 Of other textile materials : - (') ex 6204 Women's or girls ' suits , ensembles, jackets, blazers , dresses, skirts , divided skirts , trousers, bib and brace overalls , breeches and shorts ( other than swimwear ): ex 6204 12 00 Of cotton : - (') ex 6204 22 80 Other : - t 1 ) ex 6204 29 90 Other : - (') ex 6204 32 90 Other : - 0 ) ex 6204 39 90 Other : - (') ex 6204 42 00 Of cotton : - ( ! ) ex 6204 44 00 Of artificial fibres : - (') ex 6204 49 90 Other : - ( 1 ) ex 6204 51 00 Of wool or fine animal hair: - Skirts and divided skirts , of wool ex 6204 52 00 Of cotton : - (M ex 6204 53 00 Of synthetic fibres : - (') ex 6204 59 10 Of artificial fibres : - i 1 ) ex 6204 59 90 Other : - 0 ) (') Garments hand-dyed or hand-printed by the 'batik' method . 27. 7 . 95 1 EN 1 Official Journal of the European Communities No L 176/25 Order number CN code  Taric subdivision (*) Description of goods ( a ) Quota period 39.0105 ex 6204 62 31 Of denim : 1 January to 31 December - (M ex 6204 62 33 Of cut corduroy: - 0 ) ex 6204 62 39 Other : - 0 ex 6204 62 59 Other : - (') ex 6204 62 90 Other : - (') ex 6204 63 18 Other : - (') ex 6204 63 39 Other : - (') ex 6204 63 90 Other : - (') ex 6204 69 18 Other : - {') ex 6204 69 39 Other : - (') ex 6204 69 50 Other : - (M . ex 6204 69 90 Other : - (&gt;) ex 6205 Men's or boys' shirts : ex 6205 20 00 Of cotton : - (') ex 6205 90 10 Of flax or ramie : - (') ex 6206 Women 's or girls ' blouses , shirts and shirt-blouses : ex 6206 30 00 Of cotton : - (') ex 6206 90 10 Of flax or ramie : - (') (') Garments hand-dyed or hand-printed by the ' batik ' method . No L 176/26 | EN | Official Journal of the European Communities 27. 7 . 95 Order number CN code  Taric subdivision ( * ) Description of goods (a ) Quota period 09.0105 ex 6207 Men's or boys' singlets and other vests, underpants, briefs , nightshirts, 1 January to pyjamas, bathrobes , dressing gowns and similar articles : 31 December ex 6207 91 Of cotton : 6207 91 90 Other : - i 1 ) ex 6207 99 00 Of other textile materials : _ ( i ) ex 6208 Women's or girls ' singlets and other vests , slips , petticoats, briefs , panties, nightdresses, pyjamas, negliges , bathrobes, dressing gowns and similar articles : ex 6208 91 Negliges , bathrobes , dressing gowns and similar articles : ex 6208 91 19 Other : - (') ex 6208 99 00 Of other textile materials : - C ) ex 6213 Handkerchiefs : 6213 20 00 Of cotton 6214 Shawls, scarves, mufflers, mantillas , veils and the like : 6214 10 00 to 6214 90 90 6215 Ties , bow ties and cravats : 6215 10 00 to 6215 90 00 ex 6217 Other made up clothing accessories ; parts of garments or of clothing accessories other than those of heading No 6212 : 6217 10 00 Accessories ex 6301 Blankets and travelling rugs: 6301 20 91 Wholly of wool or of fine animal hair : 6301 20 99 Other 6301 30 90 Other 6301 40 90 Other 6301 90 90 Other ex 6302 Bed linen, table linen, toilet linen and kitchen linen : ex 6302 21 00 Of cotton : - (2 ) ex 6302 51 10 Mixed with flax : - (2 ) ex 6302 51 90 Other : - (2 ) ex 6302 91 10 Mixed with flax: - ( 2 ) f ) Garments hand-dyed or hand-printed by the 'batik ' method . ( 2 ) Articles of cotton fabric hand-dyed or hand-printed by the ' batik ' method . 27. 7. 95 1 EN | Official Journal of the European Communities No L 176/27 Order number CN code  Taric subdivision (*) Description of goods (a ) Quota period 09.0105 ex 6302 91 90 Other : 1 January to 31 December - 0 ) ex 6303 Curtains ( including drapes ) and interior blinds; curtain or bed valances : ex 6303 91 00 Of cotton : - ( 1 ) ex 6303 99 90 Other :  Double curtains of wool ex 6304 Other furnishing articles , excluding those of heading No 9404 : ex 6304 19 10 Of cotton : - ( l ) ex 6304 92 00 Not knitted or crocheted, of cotton : - (') ex 6307 Other made up articles , including dress patterns : 6307 10 90 Other 6307 90 99 Other ex 6406 Parts of footwear ( including uppers whether or not attached to soles other than outer soles ); removable in-soles , heel cushions and similar articles ; gaiters, leggings and similar articles, and parts thereof: 6406 10 11 Uppers 6406 10 19 Parts of uppers 6406 10 90 Of other materials 6406 20 10 Of rubber 6406 20 90 Of plastics 6406 91 00 Of wood 6406 99 30 Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 6406 99 50 Removable in-soles and other removable accessories 6406 99 60 Outer soles of leather or composition leather 6406 99 80 Other ex 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece ( but not in strips ), whether or not lined or trimmed; hair-nets of any material , whether or not lined or trimmed: ex 6505 90 10   Berets , bonnets , skull-caps, fezzes , tarbooshes and the like :    Of knitted or crocheted material , fulled or felted  Peaked caps ( 1 ) Articles of cotton fabric hand-dyed or hand-printed by the 'batik ' method . No L 176/28 [ EN 1 Official Journal of the European Communities 27. 7 . 95 Order number CN code  Taric subdivision (''') Description of goods (a ) Quota period 09.0105 6602 00 00 Walking-sticks, seat-sticks, whips, riding-crops and the like 1 January to 31 December ex 6802 Worked monumental or building stone (except slate ) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like , of natural stone ( including slate ), whether or not on a backing; artificially coloured granules, chippings and powder, of natural stone ( including slate ): ex 6802 91 Marble, travertine and alabaster : ex 6802 91 90 Other :  Carved ex 6802 92 Other calcareous stone : ex 6802 92 90 Other :  Carved ex 6802 93 90 Granite :  Carved ex 6802 99 90 Other :  Carved 7418 Table , kitchen or other household articles and parts thereof, of copper; pot scourers and scouring or polishing pads, gloves and the like, of copper; sanitary ware and parts thereof, of copper : 7419 Other articles of copper : ex 8308 Clasps , frames with clasps, buckles , buckle-clasps , hooks, eyes , eyelets and the like , of base metal , of a kind used for clothing, footwear , awnings, handbags, travel goods , or other made up articles , tubular or bifurcated rivets , of base metal ; beads and spangles of base metal : ex 8308 90 00 Other, including parts :  Beads and spangles , of base metal ex 9113 Watch straps, watch bands and watch bracelets , and parts thereof: 9113 90 10 Of leather or of composition leather ex 9113 90 90 Other :  Of fabric 9403 Other furniture and parts thereof: ex 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included: 9405 10 91 Of a kind used for filament lamps 9405 10 99 Other 9405 20 99 Other 9405 40 99 Other 9405 50 00 Non-electrical lamps and lighting fittings 27. 7. 95 | EN 1 Official Journal of the European Communities No L 176/29 Order number CN code  Taric subdivision (*) Description of goods (a ) Quota period 09.0105 9405 60 99 Of other materials 1 January to 31 December 9405 99 90 Other ex 9502 Dolls representing only human beings : ex 9502 10 10 Of plastics :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9502 10 90 Of other materials :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9503 Other toys ; reduced size ('scale ') models and similar recreational models, working or not, puzzles of all kinds : 9503 30 10 Of wood 9503 49 10 Of wood 9503 50 00 Toy musical instruments and apparatus :  Of wood 9503 60 10 Of wood ex 9503 90 10 Toy weapons :  Of wood ex 9503 90 99 Of other materials :  Of wood ex 9601 Worked ivory, bone, tortoiseshell, horn, antlers, coral , mother-of-pearl and other animal carving material , and articles of these materials ( including articles obtained by moulding): 9601 10 00 Worked ivory and articles of ivory 9601 90 90 Other 9602 00 00 Worked vegetable or mineral carving material and articles of these materials ; moulded or carved articles of wax, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles, not elsewhere specified or included; worked, unhardened gelatin (except gelatin of heading No 3503 ) and articles of unhardened gelatin ( a ) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No 241 , 27. 9. 1993 ). For products having a Taric code the combined nomenclature description is supplemented by the product description appearing in column 3 . No L 176/30 | EN | Official Journal of the European Communities 27. 7. 95 Codici Taric NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie Taric-koodi Taric-nr NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie Taric-koodi Taric-nr 09.0105 4202 11 10 M0 09.0105 5212 15 90 Ml 4202 11 90 M0 * 91 4202 12 91 M0 5212 25 10 Ml 4202 12 99 M0 * 91 4202 19 90 M0 5212 25 90 Ml 4202 21 00 M0 * 91 4202 22 90 M0 5701 10 10 M0 4202 31 00 M0 5701 90 10 M0 4202 32 90 M0 5701 90 90 MO 4202 39 00 M ° 5704 90 00 MO4202 91 10 MO 5704 90 00 10 4202 91 80 * 10 5705 00 10 * 10 4202 92 91 MO 5705 00 39 MO 4202 92 98 MO 5705 00 90 Ml 4202 99 00 * 10 » 31 * 91 4203 30 00 MO 5810 10 10 MO4203 40 00 * 10 JO ID 1 U 10 1U 58l0 10 90 4419 00 90 » 10 5810 ?! 90 MO 5810 92 10 MO 4420 10 11 MO 5810 92 90 MO 4420 10 19 MO 5810 99 10 MO 4420 90 91 MO 5810 99 90 MO 4420 90 99 MO 610110 10 MO 4818 20 10 MO 6102 10 10 MO 4818 20 91 MO 6110 10 35 MO 4818 20 99 MO 6110 10 38 MO 4818 30 00 MO 6110 10 95 MO 4818 50 00 MO 6110 10 98 MO 4818 90 10 MO 4818 90 90 MO 6201 11 00 MO 6201 92 00 » 10 4819 30 00 MO 6201 99 00 MO 6202 11 00 MO 4823 60 10 * 10 * 20 4823 70 90 MO 6202 92 00 MOtill 90 90 ' 20 62029900 * 10 6204 12 00 * 10 5208 51 00 Ml 6204 22 80 MO » 91 6204 29 90 MO 6204 32 90 MO 0o  in ,M1 6204 39 90 MO3ZU"Z1U ... g ! 6204 42 00 MO c7noc79n » u 6204 44 00 MO5208 52 90 *} 6204 49 90 MO cino o nn * 11 6204 51 00 r 11li 6204 52 00 MO ns  00) , \\ 6204 53 00 * 10^ZU8 ^ 00 » o \ 6204 59 10 MO 91 6204 59 90 MO 6204 62 31 MO 5209 51 00 Ml 6204 62 33 MO * 91 6204 62 39 MO 5209 52 00 . Ml 6204 62 59 MO * 91 6204 62 90 MO 5209 59 00 Ml 6204 63 18 MO * 91 6204 63 39 * 10 6204 63 90 MO 5212 15 10 * 11 6204 69 18 * 10 * 91 6204 69 39 * 10 17 . 7 . 95 EN Official Journal of the European Communities No L 176/31 Numero de orden Lobenummer Laufende Nummer Ai)|cov agiQiiog Order No Numero d'ordre Numero d'ordine Volgnummer Numero de ordem Jarjestysnumero Lopnummer Codigo NC KN-kode KN-Code Kio&amp;iv.oc 20 CN code Code NC Codice NC GN-code Codigo NC CN-koodi KN-nr Codigo Taric Taric-kode Taric-Code K1061X05 Taric Taric code Code Taric Codice Taric Taric-code Codigo Taric Taric-koodi Taric-nr Numero de orden Lobenummer Laufende Nummer Al)|cov agi0(j,O5 Order No Numero d'ordre Numero d'ordine Volgnummer Numero de ordem Jarjestysnumero Lopnummer Codigo NC KN-kode KN-Code KtoSixog 20 CN code Code NC Codice NC GN-code Codigo NC CN-koodi KN-nr Codigo Taric Taric-kode Taric-Code KcoSixog Taric Taric code Code Taric Codice Taric Taric-code Codigo Taric Taric-koodi Taric-nr 19.0105 6204 69 50 MO 09.0105 6406 99 50 M0 6204 69 90 * 10 6406 99 60 * 10 6406 99 80 * 10 6205 20 00 * 10 6406 99 90 !M0 6205 90 10 » 10 6505 90 10 * 10 6206 30 00 * 10 6206 90 10 * 10 6602 00 00 * 10 6207 91 90 * 10 6802 91 90 * 10 6207 99 00 M0 6802 92 90 * 10 6802 93 90 * 10 6208 91 19 M0 6802 99 90 M0 6208 99 00 * 10 7418 10 00 MO 6213 20 00 MO 7418 20 00 » 10 *? i4innn -MO 7419 10 00 MO « i4?nnn ¢ o 7419 9100 * 10 621430 00 MO 7419 99 00 MO 6214 90 10 MO 8308 90 00 MO 6214 90 90 Ml » 19 9113 90 10 MO 9113 90 90 Ml 6215 10 00 MO 6215 20 00 MO 9403 30 11 MO 6215 90 00 MO 9403 30 19 MO 9403 30 91 MO 6717 10 no * 10  9403 30 99 MO6217 10 00 10 9403 40 10 MO _ 9403 40 90 MO 6301 20 81 MO 9403 50 00 MO 6301 20 99 " 10 9403 60 10 * 10 6301 30 90 MO 9403 60 30 MO 6301 40 90 * 91 9403 60 90 MO 6301 90 90 ' 21 9403 80 00 * 10 * 29 9403 90 30 MO 9403 90 90 MO 6302 21 00 MO 6302 51 10 MO 9405 10 91 MO 6302 51 90 MO 9405 10 99 MO 6302 91 10 * 10 9405 20 99 * 10 6302 91 90 MO 9405 40 99 * 10 9405 50-00 * 10 6303 91 00 » 91 9405 60 99 MO 6303 99 90 * 31 9405 99 90 * 10 6304 19 10 * 10 9502 10 10 * 10 6304 92 00 * 10 9502 10 90 * 10 6307 10 90 * 10 9503 30 10 * 10 6307 90 99 * 91 9503 49 10 * 10 9503 50 00 * 11 6406 10 11 * 10 9503 60 10 * 10 . 6406 10 19 * 10 9503 90 10 * 10 6406 10 90 * 10 9503 90 99 * 10 6406 20 10 * 10 6406 20 90 * 10 9601 10 00 * 10 6406 91 00 * 10 6406 99 30 * 10 9602 00 00 * 10 No L 176/32 PEN Official Journal of the European Communities 27. 7. 95 PART B LIST OF COMMUNITY TARIFF QUOTA FOR CERTAIN VELVET AND TRIFTED MATERIALS WOVEN BY HAND Order number CN code  Taric subdivision (*) Description of goods ( a ) Quota period Quota volume( in ecus ) Rate of duty ( in % ) ex 5007 Woven fabrics of silk or of silk waste : 1 January to 31 December  Fabrics woven on handlooms 39 0101 &lt; 5803 Gauze, other than narrow fabrics of heading No 5806 : ( ^ 3^ QQQ Q   Of silk or silk waste : ex 5803 90 10 ~ ~~ Fabrics woven on handlooms ex 5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton , weighing not more than 200 g/m2: ex 5208 51 00  Fabrics woven on handlooms to ex 5208 59 00 ex 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton , weighing not more than 200 g/m2: ex 5209 51 00  Fabrics woven on handlooms to ex 5209 59 00 ex 5210 Woven fabrics of cotton, containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing not more than 200 g/m2:  Fabrics woven on handlooms ex 5211 Woven fabrics of cotton, containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing more than 200 g/m2:  Fabrics woven on handlooms )9.0103 ex 5212 Other woven fabrics of cotton : 2 069 000 0  Fabrics woven on handlooms 5801 Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5806 :  Of cotton : ex 5801 21 00   Uncut weft pile fabrics    Fabrics woven on handlooms ex 5801 22 00   Cut corduroy    Fabrics woven on handlooms ex 5801 23 00   Other weft pile fabrics    Fabrics woven on handlooms ex 5801 24 00   Warp pile fabrics , epingle (uncut)    Fabrics woven on handlooms ex 5801 25 00   Warp pile fabrics , cut    Fabrics woven on handlooms ex 5801 26 00   Chenille fabrics    Fabrics woven on handlooms 5803 Gauze , other than narrow fabrics of heading No 5806: ex 5803 10 00  Of cotton :   Fabrics woven on handlooms ( ) For Taric code, see following pages. ( a ) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 345, 31 . 12 . 1994). For products having a Taric code the combined nomenclature description is supplemented by the product description appearing in column 3 . 27 . 7 . 95 EN Official Journal of the European Communities No L 176/33 Codici Taric NÃ ºmero de orden CÃ ³digo NC CÃ ³digo Tarie NÃ ºmero de orden CÃ ³digo NC CÃ ³digo Tarie LÃ ¸benummer KN-kode Taric-kode LÃ ¸benummer KN-kode Taric-kode Laufende Nummer KN-Code Taric-Code Laufende Nummer KN-Code Taric-Code Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Order No CÃ  code Tarie code Order No CN code Tarie code NumÃ ©ro d'ordre Code NC Code Tarie NumÃ ©ro d'ordre Code NC Code Tarie Numero d'ordine Codice NC Codice Tarie Numero d'ordine Codice NC Codice Tarie Volgnummer GN-code Tarie-code Volgnummer GN-code Tarie-code NÃ ºmero de ordem CÃ ³digo NC CÃ ³digo Tarie NÃ ºmero de ordem CÃ ³digo NC CÃ ³digo Tarie JÃ ¤rjestysnumero CN-koodi Taric-koodi JÃ ¤rjestysnumero CN-koodi Taric-koodi LÃ ¶pnummer KN-nr Taric-nr LÃ ¶pnummer KN-nr · Taric-nr 09.0101 5007 10 00 * 10 09.0103 5208 53 00 * 11 5007 20 10 M0 * 19 5007 20 11 * 10 5208 59 00 * 11 5007 20 19 * 10 * 19 5007 20 21 * 10 5007 20 31 * 10 5209 11 00 * 10 5007 20 39 * 10 5209 12 00 * 10 5007 20 41 * 10 5209 19 00 * 10 5007 20 51 * 10 5209 21 00 * 10 5007 20 59 * 10 5209 22 00 * 10 5007 20 61 * 10 5209 29 00 * 10 5007 20 69 * 10 5209 31 00 * 10 5007 20 71 * 10 5209 32 00 * 10 5007 90 10 * 1 0 5209 39 00 * 10 5007 90 30 * 10 5209 41 00 * 10 5007 90 50 * 10 5209 42 00 * 10 5007 90 90 * 10 5209 43 00 * 10 5209 49 10 * 10 5803 90 10 * 10 5209 49 90 * 10 5209 51 00 * 11 09.0103 5208 11 10 * 10 * 19 5208 11 90 * 10 5209 52 00 * 11 5208 12 11 * 10 * 19 5208 12 13 * 10 5209 59 00 * 11 5208 12 15 * 10 * 19 5208 12 19 M0 5210 11 10 * 105208 12 91 * 10 5Z1U111U 1U 5208 17 91 * in 5210 11 90 * 10 5208 12 95 * 10 5210 12 00 * 10 5208 2 99 * n 5210 19 00 * 10 5208 n on * 0 5210 21 10 * 10 5208 19 00 * 10 5210 21 90 * 10IM8 21?0 * 0 5210 22 00 * 10 5208 21 90 * 10 5210 29 00 * 10 5208 22 11 * 0 5210 31 10 * 10 520822 ? * o 521031 90 » 10 5208 22 15 * 10 5210 32 00 * 10 5208 27 19 * 10 5210 39 00 * 10 5208 11 91 M 5210 41 00 * 10 5208 22 91 » 10 5210 42 00 * 105208 ^2 95 * in 5210 49 00 * 10 iv/ r-s -X f\ 51 r\ r\ ss. -i5208 22 99 * 10 "0 5100 M0 52082300 * 10 5210 59 00 * 05208 29 00 * 10 5Z1U 5 ? OU 10 -?2o^J 00 M0 5211 11 00 * 10 go; mi * 10 5211 12 00 * 10 2J213 * 10 5211 19 00 * 10 5208 32 15 * 10 5211 21 00 * 10 Sao o 2 19 * 10 5211 22 00 ' * 10 5208 ^2 91 * 10 5211 29 00 * 10 J 293 * 10 5211 31 00 * 10 5208 32 95 * 10 5211 32 00 * 10 * 15 5211 39 00 * 10 5208 33 00 * 10 5211 41 00 * 10 5208 39 00 * 10 5211 42 00 * 10 "08 41 00 M0 5211 43 00 * 10 5208 42 00 * 10 5211 49 11 * 10 5208 43 00 * 10 5211 49 19 * 10 5208 49 00 * 10 5211 49 90 * 10 5208 51 00 " 11 52ii 51 00 * 10 * 19 5211 52 00 * 10 5208 52 10 - 11 5211 59 00 * 10 * 19 5208 52 90 * 11 5212 11 10 * 10 * 19 5212 11 90 * 10 No L 176/34 I EN I Communities 27. 7. 95Official Journal of the European NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem JÃ ¤rjestysnumero LÃ ¶pnummer CÃ ³digo NC KN-kode KN-Code Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CN-koodi KN-nr CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie Taric-koodi Taric-nr 09.0103 ¢ 5212 12 10 * 10 5212 12 90 M0 5212 13 10 * 10 5212 13 90 * 10 5212 14 10 * 10 5212 14 90 * 10 5212 15 10 Ml * 19 5212 15 90 Ml * 19 5212 21 10 M0 5212 21 90 M0 5212 22 10 M0 5212 22 90 * 10 5212 23 10 M0 5212 23 90 * 10 5212 24 10 M0 5212 24 90 * 10 5212 25 10 Ml * 19 5212 25 90 'Ml * 19 5801 21 00 * 10 5801 22 00 * 10 5801 23 00 » 10 5801 24 00 * 10 5801 25 00 * 10 5801 26 00 M0 5803 10 00 » 10 27 . 7 . 95 EN"! Official Journal of the European Communities No L 176/35 ANEXO IVc - BILAG IVc - ANHANG IVc - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IVÃ ³ - ANNEX IVc - ANNEXE IVc - ALLEGATO IVc - BIJLAGE IVc - ANEXO IVc - LUTE IVc - BILAGA IVc MODELO DE CERTIFICADO DE FABRICACION MODEL TIL FREMSTILLINGSCERTMKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODÃ LE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO VALMISTUSTODISTUKSEN MALLI FÃ RT AGA TILL TILLVE.RKNINGSTNTYG class="page"> (1 ) In di qu es e si s e tr a ta d e u n n u m e ro d e piezas, d e metr os , d e m 2 o d e kilogram os . (2 ) E n la m o n ed a d el c o n tr a to d e comprav enta . class="page"> (1 ) Anfo r , hv or vi dt d et dr ej er si g o m an ta l dele, mete r , m 2 el le r kilo. (2 ) I d en valuta, d er e r an fÃ ¸ rt i kobekon trakten . class="page"> (1 ) Angebe n , o b e s si ch u m Stuck, Mete r , Q ua dr at m et er O de r K ilo gr am m hande lt . (2 ) In d er im K au fv er tra g an ge ge be ne n Wahr ung . class="page"> (') AV A( T &gt;6paT £ ed v np bK ei xa i n ep i ap i0 po u xe|iax(a) v , |a6ipa)v, Te xp aY co vt K co v LI ^tpcov ^ KIAWV. (2 ) Ix o v6 |ii o| ia xr |q au np do ew q ncoAnae ojq . class="page"> (1 ) in di ca te w h et h er in pieces, metr es , sq u ar e m et re s o r kilogram s . (2 ) In th e cu rr en cy of th e co n tr ac t of sale. class="page"> (') In di ca re s e si tr at ta di u n n u m e ro di pezze, di met ri , di m 2 o di chilogram mi . (2 ) N el la m o n et a de l co n tr at to di vendit a . class="page"> (1 )A an ta l a a n te du id en in stukken, mete rs , vi er ka nt e m et er s of kilogramm en . (2 ) In d e m u n t v a n h et verkoopco ntract . class="page"> (1 )A an ta l a a n te du id en in stukken, mete rs , vi er ka nt e m et er s of kilogramm en . (2 )I n d e m u n t v a n he t verkoopco ntract . class="page"> (1 ) In di ca r s e s e tr a ta d e u m n u m e ro d e pegas, d e metr os , d e m 2 o u d e quiiogram as . (2) N a m o ed a d o c o n tr a to d e venda. class="page"> (1 ) Pa ljo us yk si kk o ilm o ite tt a va (kappaleina, metre ina , n e lio m e tr e in a ta i kilogramm oina ). (2 )M yy nt is op im uk se n va lu u ta ss a ilmoitettu na . class="page"> (1 ) K op ko nt ra kt et s va lu ta class="page"> 27. 7 . 95 EN Official Journal of the European Communities No L 176/59 ANEXO IVd - BILAG IVd - ANHANG IVd - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IVÃ  - ANNEX IVd - ANNEXE IVd - ALLEGATO IVd - BIJLAGE IVd - ANEXO IVd - LIITE IVd - BILAGA IVd PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Valmistusmaa Tillverkningsland Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Toimivaltainen viranomainen BehÃ ¶rig myndighet India Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India Inde All India Handicrafts Board India India Ã ­ndia Intia Indien PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Pakistan Export Promotion Bureau Pakistan Pakistan PaquistÃ £o Pakistan Pakistan Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand ThaÃ ¯lande Department of Foreign Trade Tailandia Thailand TailÃ ¢ndia Thaimaa Thailand Indonesia Indonesien Ministerio de Comercio y de Cooperativas Indonesien Ministeriet for handel og kooperativer ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Ministerium fÃ ¼r Handel und Genossenschaften Indonesia Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ IndonÃ ©sie Department of Trade and Cooperatives Indonesia MinistÃ ¨re du commerce et des coopÃ ©ratives IndonesiÃ « Ministero del commercio e delle cooperative IndonÃ ©sia Ministerie van Handel en CoÃ ¶peratieven Indonesia MinistÃ ©rio do ComÃ ©rcio e das Cooperativas Indonesien Filipinas Philippinerne Philippinen Ã ¦Ã ¹Ã »Ã ¹ÃÃÃ ¯Ã ½Ã µÃ  Philippinesp , ,. . Regional offices of the Philippine Department of Trade and Indu ­ Filippine Stry Filippijnen Filipinas Filippiinit Filippinerna No L 176/60 EN Official Journal of the European Communities 27. 7 . 95 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Valmistusmaa Tillverkningsland Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Toimivaltainen viranomainen BehÃ ¶rig myndighet IrÃ ¡n Iran Iran ÃÃ Ã ¬Ã ½ Iran Iran The Institute of Standards and Industrial Research in Iran (ISIRI ) Iran Iran IrÃ £o Iran Iran Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Sri Lanka Handicrafts Board Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Uruguay Uruguay Uruguay Ã Ã Ã Ã ¿Ã Ã ³Ã ¿Ã Ã ¬Ã · Uruguay Uruguay DirecciÃ ³n general de comercio exterior Uruguay Uruguay Uruguai Uruguay Uruguay . Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Export Promotion Bureau Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Service national de l'artisanat et de l'industrie Laos Laos Laos Laos Laos 27 . 7 . 95 HEN Official Journal of the European Communities No L 176/61 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Toimivaltainen viranomainen BehÃ ¶rig myndighet Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Valmistusmaa Tillverkningsland Ecuador Ecuador Ecuador ÃÃ Ã ·Ã ¼Ã µÃ Ã ¹Ã ½Ã Ã  Ecuador Equateur Ministerio de industria, comercio e integraciÃ ³n Ecuador Ecuador Equador Ecuador Ecuador Paraguay Paraguay Paraguay Ã Ã ±Ã Ã ±Ã ³Ã ¿Ã Ã ¬Ã · Paraguay Paraguay Ministerio de industria y comercio Paraguay Paraguay Paraguai Paraguay Paraguay PanamÃ ¡ Panama Panama Ã Ã ±Ã ½Ã ±Ã ¼Ã ¬Ã  Panama CÃ ¡mara de comercio e industrias de PanamÃ ¡  DirecciÃ ³n de Panama ... n comercio interior y exteriorPanama / Panama PanamÃ ¡ Panama Panama El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador DirecciÃ ³n de comercio internacional El Salvador El Salvador El Salvador El Salvador El Salvador Malasia Malaysia Malaysia Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¯Ã ± Malaysia Malaysia Malaysian Handicraft Development Corporation Malaysia MaleisiÃ « MalÃ ¡sia Malesia Malaysia No L 176/62 I EN | Official Journal of the European Communities 27 . 7 . 95 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Valmistusmaa Tillverkningsland Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Toimivaltainen viranomainen BehÃ ¶rig myndighet Bolivia Bolivia Bolivien Ã Ã ¿Ã »Ã ¹Ã ²Ã ¯Ã ± Bolivia Ministerio de industria , comercio y turismo  Instituto boliviano de Bolivie . . , . , 1 g0jjv ¡a pequena industria y artesanÃ ­a BoliviÃ « BolÃ ­via Bolivia Bolivia Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras DirecciÃ ³n general de comercio exterior Honduras Honduras Honduras Honduras Honduras PerÃ º Peru Peru Ã Ã µÃ Ã ¿Ã  Peru PÃ ©rou Ministerio de industria y turismo PerÃ ¹ Peru PerÃ º Peru Peru Chile Chile Chile Ã §Ã ¹Ã »Ã ® Chile Chili Servicio de cooperaciÃ ³n tÃ ©cnica (SERCOTEC) Cile Chili Chile Chile Chile Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala DirecciÃ ³n de comercio interior y exterior Guatemala Guatemala Guatemala Guatemala Guatemala 27. 7 . 95 EN Official Journal of the European Communities No L 176/63 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Valmistusmaa Tillverkningsland Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Toimivaltainen viranomainen BehÃ ¶rig myndighet Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Secretario de comercio e inversiones Argentina ArgentiniÃ « Argentina Argentiina Argentina MÃ ©xico ! Mexico Mexiko Ã Ã µÃ ¾Ã ¹Ã ºÃ  Mexico Mexique Secretario de comercio Messico Mexico MÃ ©xico Meksiko Mexico Brasil Brasilien Brasilien Ã Ã Ã ±Ã Ã ¹Ã »Ã ¹Ã µÃ ½ Ã , - i Conselho Nacional de AssociacÃ µes Comerciais-CONASC SCS-Ed nrÃ ©si n ., PalÃ ¡cio do Comercio 1 andar 70318-Brasilia DFBrasile BraziliÃ « Brasil BrasÃ ­lia Brasilien class="page"> 27 . 7 . 95 [ EN ] Official Journal of the European Communities No L 176/65 ANEXO IVe - BILAG IVe - ANHANG IVe - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IVÃ µ - ANNEX IVe - ANNEXE IVe - ALLEGATO We - BIJLAGE IVe - ANEXO IVe - LUTE IVe - BILAGA IVe MODELO DE CERTIFICADO DE FABRICACION MODEL TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODÃ LE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO VALMISTUSTODISTUKSEN MALLI FÃ RLAGA TILL TILLVERKNINGSINTYG class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 27 . 7 . 95 PEN-! Official Journal of the European Communities No L 176/89 ANEXO IVf - BILAG IVf - ANHANG IVf - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IVÃ ¶ - ANNEX IVf - ANNEXE IVf - ALLEGATO IVf - BIJLAGE IVf - ANEXO IVf - LIITE IVf - BILAGA IVf PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Valmistusmaa Tillverkningsland Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Toimivaltainen viranomainen BehÃ ¶rig myndighet India Indien f (para los tejidos de seda ) Indien eller ( for stoffer af silke ) ÃÃ ½Ã ´Ã ¯Ã ± oder ( fÃ ¼r Gewebe aus Seide ) India Ã ® (Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ¾Ã Ã Ã ¬ Ã Ã Ã ¬Ã Ã ¼Ã ±Ã Ã ±) Inde Textile &lt; ( for silk fabrics ) &gt; Central Silk India Committee ( pour les tissus de soie ) Board India o (per i tessuti di seta ) India of (voor weefsels van zijde ) Intia ( para os tecidos de seda ) Indien PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Pakistan Export Promotion Bureau Pakistan Pakistan PaquistÃ £o Pakistan Pakistan Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand ThaÃ ¯lande Department of Foreign Trade Tailandia Thailand TailÃ ¢ndia Thaimaa Thailand Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Export Promotion Bureau Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Service national de l'artisanat et de l'industrie Laos Laos Laos Laos Laos No L 176/90 I FN I Official Journal of the European Communities 27 . 7 . 95 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Valmistusmaa Tillverkningsland Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Toimivaltainen viranomainen BehÃ ¶rig myndighet Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Department of Commerce Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador DirecciÃ ³n de comercio internacional El Salvador El Salvador El Salvador El Salvador El Salvador Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras DirecciÃ ³n general de comercio exterior Honduras Honduras Honduras Honduras Honduras Indonesia Indonesien Ministerio de Comercio y de Cooperativas Indonesien Ministeriet for handel og kooperativer ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Ministerium fÃ ¼r Handel und Genossenschaften Indonesia Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ IndonÃ ©sie Department of Trade and Cooperatives Indonesia MinistÃ ¨re du commerce et des coopÃ ©ratives IndonesiÃ « Ministero del commercio e delle cooperative IndonÃ ©sia Ministerie van Handel en CoÃ ¶peratieven Indonesia MinistÃ ©rio do ComÃ ©rcio e das Cooperativas Indonesien Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala DirecciÃ ³n de comercio interior y exterior Guatemala Guatemala Guatemala Guatemala Guatemala 27 . 7. 95 1 EN | Official Journal of the European Communities No L 176/91 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Toimivaltainen viranomainen BehÃ ¶rig myndighet Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Valmistusmaa Tillverkningsland Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Secretario de comercio e inversiones Argentina ArgentiniÃ « Argentina Argentiina Argentina Brasil Brasilien Brasilien Ã Ã Ã ±Ã ¶Ã ¹Ã »Ã ¯Ã ± Conselho Nacional de AssociaÃ §Ã µes Comerciais-CONASC SCS-Ed R ., Palacio do Comercio n - p .. 1 andar 70318-Brasilia DFBraziliÃ « Brasil Brasilia Brasilien